

	

		II

		109th CONGRESS

		2d Session

		S. 2388

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2006

			Mr. Voinovich (for

			 himself, Mr. Carper, and

			 Mrs. Clinton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To establish a National Commission on the Infrastructure

		  of the United States.

	

	

		1.Short titleThis Act may be cited as the

			 National Infrastructure Improvement

			 Act of 2006.

		2.DefinitionsIn this Act:

			(1)AcquisitionThe

			 term acquisition includes the addition of land, sites, equipment,

			 structures, facilities, or rolling stock by purchase, lease-purchase, trade, or

			 donation.

			(2)CommissionThe

			 term Commission means the National Commission on the

			 Infrastructure of the United States established by section 3(a).

			(3)ConstructionThe

			 term construction means—

				(A)the design,

			 planning, and erection of new infrastructure;

				(B)the expansion of

			 existing infrastructure;

				(C)the

			 reconstruction of an infrastructure project at an existing site; and

				(D)the installation

			 of initial or replacement infrastructure equipment.

				(4)Infrastructure

				(A)In

			 generalThe term infrastructure means a nonmilitary

			 structure or facility and equipment associated with that structure or

			 facility.

				(B)InclusionsThe

			 term infrastructure includes—

					(i)a

			 surface transportation facility (such as a road, bridge, highway, public

			 transportation facility, and freight and passenger rail), as the Commission, in

			 consultation with the National Surface Transportation Policy and Revenue Study

			 Commission established by section 1909(b)(1) of the Safe, Accountable,

			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law

			 109–59; 119 Stat. 1471), determines to be appropriate;

					(ii)a

			 mass transit facility;

					(iii)an airport or

			 airway facility;

					(iv)a

			 resource recovery facility;

					(v)a

			 water supply and distribution system;

					(vi)a

			 wastewater collection, treatment, and related facility;

					(vii)waterways,

			 locks, and dams;

					(viii)a levee and

			 any related flood-control facility;

					(ix)a

			 dock or port; and

					(x)a

			 solid waste disposal facility.

					(5)MaintenanceThe

			 term maintenance means any regularly scheduled activity, such as a

			 routine repair, intended to ensure that infrastructure continues to operate

			 efficiently.

			(6)RehabilitationThe

			 term rehabilitation means—

				(A)the correction of

			 a deficiency in existing infrastructure so as to extend the useful life or

			 improve the effectiveness of the infrastructure;

				(B)the modernization

			 or replacement of equipment of existing infrastructure; and

				(C)the modernization

			 of, or replacement of parts for, rolling stock relating to

			 infrastructure.

				3.Establishment of

			 Commission

			(a)EstablishmentThere

			 is established a commission to be known as the National Commission on

			 the Infrastructure of the United States to ensure that the

			 infrastructure of the United States—

				(1)meets current and

			 future demand; and

				(2)facilitates

			 economic growth.

				(b)Membership

				(1)CompositionThe

			 Commission shall be composed of 7 members, of whom—

					(A)3 members shall

			 be appointed by the President;

					(B)1 member shall be

			 appointed by the Speaker of the House of Representatives;

					(C)1 member shall be

			 appointed by the minority leader of the House of Representatives;

					(D)1 member shall be

			 appointed by the majority leader of the Senate; and

					(E)1 member shall be

			 appointed by the minority leader of the Senate.

					(2)QualificationsEach

			 member of the Commission shall have experience in 1 or more of the fields of

			 economics, public administration, civil engineering, public works,

			 construction, and related design professions, planning, or public investment

			 financing.

				(3)Date of

			 appointmentsThe members of the Commission shall be appointed

			 under paragraph (1) not later than 90 days after the enactment of this

			 Act.

				(c)Term;

			 Vacancies

				(1)TermA

			 member shall be appointed for the life of the Commission.

				(2)VacanciesA

			 vacancy in the Commission—

					(A)shall not affect

			 the powers of the Commission; and

					(B)shall be filled,

			 not later than 30 days after the date on which the vacancy occurs, in the same

			 manner as the original appointment was made.

					(d)Initial

			 MeetingNot later than 30 days after the date on which all

			 members of the Commission have been appointed, the Commission shall hold the

			 initial meeting of the Commission.

			(e)MeetingsThe

			 Commission shall meet at the call of the Chairperson or the majority of the

			 Commission members.

			(f)QuorumA

			 majority of the members of the Commission shall constitute a quorum, but a

			 lesser number of members may hold hearings.

			(g)Chairperson and

			 Vice ChairpersonThe Commission shall select a Chairperson and

			 Vice Chairperson from among the members of the Commission.

			4.Duties

			(a)Study

				(1)In

			 generalNot later than February 15, 2009, the Commission, in

			 consultation with the advisory group established by paragraph (3)(A), shall

			 complete a study of all matters relating to the state of the infrastructure of

			 the United States.

				(2)Matters to be

			 studiedIn carrying out paragraph (1), the Commission shall study

			 such matters as—

					(A)the capacity of

			 infrastructure improvements to sustain current and anticipated economic

			 development and competitiveness, including long-term economic growth, and to

			 support a sustained and expanding economy;

					(B)the age and

			 condition of public infrastructure (including congestion and changes in the

			 condition of that infrastructure as compared with preceding years);

					(C)the methods used

			 to finance the construction, acquisition, rehabilitation, and maintenance of

			 public works improvements (including general obligation bonds, tax-credit

			 bonds, revenue bonds, user fees, excise taxes, direct governmental assistance,

			 and private investment);

					(D)any trends or

			 innovations in methods used to finance that construction, acquisition,

			 rehabilitation, and maintenance;

					(E)investment

			 requirements, by type of facility, that are necessary to maintain the current

			 condition and performance of those facilities and the investment needed (as

			 adjusted for inflation and expressed in real dollars) to improve those

			 facilities in the future;

					(F)(i)the projected share of

			 Federal, State, local, and other government levels of investment requirements

			 as identified in subparagraph (E); and

						(ii)the projected expenditure on

			 infrastructure facility improvements described in subparagraph (E) by each

			 level of government;

						(G)estimates of the

			 return to the economy from public works investment;

					(H)any trends or

			 innovations in infrastructure procurement methods; and

					(I)any trends or

			 innovations in construction methods or materials.

					(3)Consultation

					(A)EstablishmentThere

			 is established an advisory group to provide assistance and advice on request of

			 the Commission.

					(B)MembershipThe

			 advisory group shall be composed of—

						(i)the

			 Secretary of the Army;

						(ii)the Secretary of

			 Agriculture;

						(iii)the Secretary

			 of Transportation;

						(iv)the

			 Administrator of the Environmental Protection Agency;

						(v)the

			 Secretary of Commerce;

						(vi)the Secretary of

			 Education;

						(vii)the Secretary

			 of Energy;

						(viii)the Secretary

			 of the Treasury;

						(ix)the Secretary of

			 the Interior;

						(x)the

			 Administrator of General Services;

						(xi)the Director of

			 the Office of Management and Budget;

						(xii)a

			 representative of the National Governors Association;

						(xiii)a

			 representative of the National Association of Counties;

						(xiv)a

			 representative of the United States Conference of Mayors; and

						(xv)a

			 representative of the National Conference of State Legislatures.

						(C)CompensationThe

			 members of the advisory group shall serve without compensation.

					(D)TerminationThe

			 advisory group shall terminate on September 30, 2009.

					(4)Resources;

			 dataIn carrying out paragraph (1), to the maximum extent

			 practicable, the Commission shall—

					(A)use existing

			 studies, data, sampling techniques, and reports of other commissions;

			 and

					(B)if collecting new

			 data under this section, make every effort to ensure that the data is collected

			 in consultation with the States so as to ensure that uniform methods,

			 categories, and analyses are used.

					(b)RecommendationsThe

			 Commission shall develop recommendations—

				(1)on a Federal

			 infrastructure plan that will detail national infrastructure program

			 priorities, including alternative methods of meeting national infrastructure

			 investment needs to effectuate balanced growth and economic development;

				(2)on public works

			 improvements and methods of delivering and providing for public work

			 facilities;

				(3)for analysis or

			 criteria and procedures that may be used by Federal agencies and State and

			 local governments in—

					(A)inventorying

			 existing and needed public works improvements;

					(B)assessing the

			 condition of public works improvements; and

					(C)developing

			 uniform criteria and procedures for use in conducting those inventories and

			 assessments; and

					(4)for proposed

			 guidelines for the uniform reporting, by Federal agencies, of construction,

			 acquisition, rehabilitation, and maintenance data with respect to

			 infrastructure improvements.

				(c)Statement and

			 RecommendationsNot later than February 15, 2009, the Commission

			 shall submit to Congress—

				(1)a detailed

			 statement of the findings and conclusions of the Commission; and

				(2)the

			 recommendations of the Commission under subsection (b), including

			 recommendations for such legislation and administrative actions for 5-, 15-,

			 30-, and 50-year time periods as the Commission considers to be

			 appropriate.

				5.Powers of the

			 Commission

			(a)HearingsThe

			 Commission shall hold such hearings, meet and act at such times and places,

			 take such testimony, administer such oaths, and receive such evidence as the

			 Commission considers advisable to carry out this Act.

			(b)Information

			 From Federal Agencies

				(1)In

			 generalThe Commission may secure directly from a Federal agency

			 such information as the Commission considers necessary to carry out this

			 Act.

				(2)Provision of

			 informationOn request of the Chairperson of the Commission, the

			 head of the Federal agency shall provide the information to the

			 Commission.

				(c)GiftsThe

			 Commission may accept, use, and dispose of gifts or donations of services or

			 property.

			(d)ContractsThe

			 Commission may enter into contracts with other entities, including contracts

			 under which 1 or more entities, with the guidance of the Commission, conduct

			 the study required under section 4(a).

			(e)Postal

			 ServicesThe Commission may use the United States mails in the

			 same manner and under the same conditions as other agencies of the Federal

			 Government.

			6.Commission

			 personnel matters

			(a)Compensation of

			 MembersA member of the Commission shall serve without pay, but

			 shall be allowed a per diem allowance for travel expenses, at rates authorized

			 for an employee of an agency under subchapter I of chapter 57 of title 5,

			 United States Code, while away from the home or regular place of business of

			 the member in the performance of the duties of the Commission.

			(b)Staff

				(1)In

			 generalThe Chairperson of the Commission may, without regard to

			 the civil service laws, including regulations, appoint and terminate an

			 executive director and such other additional personnel as are necessary to

			 enable the Commission to perform the duties of the Commission.

				(2)Confirmation of

			 executive directorThe employment of an executive director shall

			 be subject to confirmation by a majority of the members of the

			 Commission.

				(3)Compensation

					(A)In

			 generalExcept as provided in subparagraph (B), the Chairperson

			 of the Commission may fix the compensation of the executive director and other

			 personnel without regard to the provisions of chapter 51 and subchapter III of

			 chapter 53 of title 5, United States Code, relating to classification of

			 positions and General Schedule pay rates.

					(B)Maximum rate of

			 payIn no event shall any employee of the Commission (other than

			 the executive director) receive as compensation an amount in excess of the

			 maximum rate of pay for Executive Level IV under section 5315 of title 5,

			 United States Code.

					(c)Detail of

			 Federal Government Employees

				(1)In

			 generalAn employee of the Federal Government may be detailed to

			 the Commission without reimbursement.

				(2)Civil service

			 statusThe detail of a Federal employee shall be without

			 interruption or loss of civil service status or privilege.

				(d)Procurement of

			 Temporary and Intermittent ServicesOn request of the Commission,

			 the Secretary of the Army, acting through the Chief of Engineers, shall

			 provide, on a reimbursable basis, such office space, supplies, equipment, and

			 other support services to the Commission and staff of the Commission as are

			 necessary for the Commission to carry out the duties of the Commission under

			 this Act.

			7.Congressional

			 Budget Office reviewNot later

			 than 90 days after the date on which the report under section 4(c) is submitted

			 to Congress by the Commission, the Congressional Budget Office shall review the

			 report and submit a report on the results of the review to the Committee on

			 Environment and Public Works and the Committee on Commerce, Science, and

			 Transportation of the Senate and the Committee on Transportation and

			 Infrastructure of the House of Representatives.

		8.Funding

			(a)Fiscal Year

			 2007For fiscal year 2007, from amounts otherwise made available

			 to the Secretary of the Treasury and the Secretary of Transportation for

			 administrative and policy measures for that fiscal year, each of the

			 Secretaries shall transfer to the Commission not more than $1,000,000, as the

			 Commission may request to carry out this Act.

			(b)Future Fiscal

			 YearsThere is authorized to be appropriated to the Commission to

			 carry out this Act $1,000,000 for each of fiscal years 2008 and 2009.

			9.Termination of

			 CommissionThe Commission

			 shall terminate on September 30, 2009.

		

